Name: Commission Regulation (EU) NoÃ 848/2010 of 27Ã September 2010 derogating, for the marketing year 2010/2011, from Article 63(2)(a) of Council Regulation (EC) NoÃ 1234/2007 as regards the dates for communicating the carry forward of surplus sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  agricultural policy;  production
 Date Published: nan

 28.9.2010 EN Official Journal of the European Union L 253/1 COMMISSION REGULATION (EU) No 848/2010 of 27 September 2010 derogating, for the marketing year 2010/2011, from Article 63(2)(a) of Council Regulation (EC) No 1234/2007 as regards the dates for communicating the carry forward of surplus sugar THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 85, point (c), in conjunction with Article 4 thereof, Whereas: (1) According to Article 63(2), point (a) of Regulation (EC) No 1234/2007, each undertaking having decided to carry forward all or part of its production in excess of the sugar quota has to inform the Member State concerned of its decision before a date to be determined by that Member State within the time limits fixed by that Article. (2) In order to facilitate the supply of the out-of-quota sugar on the Union market, thereby allowing undertakings to respond to unforeseen changes in demand in the last months of the marketing year 2010/2011, it is necessary to give Member States the possibility to fix later dates for undertakings to communicate the quantity of surplus sugar to be carried forward. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 63(2)(a) of Regulation (EC) No 1234/2007, for the marketing year 2010/2011, the undertakings having decided to carry forward quantities of sugar, in accordance with Article 63(1) of that Regulation, inform the Member State concerned before a date to be determined by that Member State between 1 February and 15 August 2011. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 October 2010 to 30 September 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1.